Title: To Alexander Hamilton from James McHenry, 16 October 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department Trenton 16 ~ October 1799

I have received your letter dated the 13 instant. It has been communicated to the President, from whom I have received instructions to make the following reply.
The Plan you detail, for the disposition of the four regiments, on the former permanent establishment, as the result of communications with General Wilkinson, and the commander in chief, and according with the communications of the latter, is esteemed Judicious in its objects.
1st. The distribution of the troops by Corps in contiguous or relative positions, keeping the men embodied under their own officers and enabling the Commandants of regiments and batalions, to superintend their respective corps—an arrangement no less favourable to the convenience, and regularity of supply than to the order, and discipline of the Troops.
2d. The reduction of the number of Posts, some of which however useful when originally occupied, under existing circumstances, answer no valuable purpose, but tend to subdivide too much our inconsiderable force, and increase the difficulty and expence of supply.
3d. The obtaining of a reserve force, which being stationed in a Central Position, will bear upon various points, either for succour, or attack; and by its concentration, be capable of discipline, and ready for active, and efficient efforts.
4th. The promoting of economy, by lessening the garrisons of the most remote stations, and bringing a principal part of the force to a situation, where it can be supplied with comparative cheapness.
The duties of a Commandant of an army are infinitely extended, they embrace every thing that relates to the well being of his troops, their discipline and their positions, so as to effect the intentions of the Government which supports them, in the completest manner. He must necessarily therefore be intrusted with ample discretionary powers—and can with propriety be so intrusted, since his reputation and Honor are the securities.
It is therefore confided to you to make such a disposition of the troops in the Western Country, and to reduce such of the Posts, within your command, as in your judgment will comport best with the primary views of the Government—which are—
First—To keep possession of territory that might in the hands of a foreign power be disputed as our right.
2d. To keep up our influence with, awe, or in case of hostility check the efforts of the Indians, and conduce to cover the greatest extent of settlement from their inroads.
3d. To observe the operations of, afford a barrier in case of misunderstandings against, and having an aspect to the annoyance in such case of, our white neighbours.
4th. To secure the allegiance, and obedience to the laws, and subordination of such of our Citizens, as being remote from its seat, are less under the observation of Government—besides being exposed to the insinuations and arts of foreign emissaries or of misguided or treacherous Citizens.
5th. To protect the passage at the confluence of certain of the great rivers, as well with a military view, as to afford facilities to and excite trading enterprize.

The attainment of a reserved force so posited, as to comport with the views mentioned, by bearing upon all parts, and ready to act with the greatest practicable effect at every point, while it is not found so low down the western waters, as to give a neighbour when disposed, the power by a sudden stroke to crush it unprepared, but is itself rather to be apprehended, from the rapidity of approach, the natural current affords to it—is esteemed a judicious measure, and of primary importance.
Loftus’s heights from their commanding and even imposing situation as described, and the natural advantages of the spot in a military aspect—no doubt ought to be crowned with a fortress—this has been some time contemplated. It is however proper to observe that the appropriations for such objects being very limitted—the fort was designed to be constructed at the least possible expence, the labor necessary it was supposed might have been given by the soldiers. The sanction of the President for what is understood to have been already done would be premature without the estimate you proposed to enclose.
The Fort you designate as upon the Mobille, as I presume, has heretofore been spoken of in my communications with General Wilkinson and in the contract for supplies as upon the Tombigbee. This post presents difficulties to support it—but if it can be supported, advantages may result from it. It is through the military commandant, that information must be expected, whether the advantages of keeping it up, will Justify the difficulties and expence of its support, and opening a communication other than through a foreign territory, the use of which may be denied to us.
The boats, which you propose should be prepared, and kept ready below the falls of the Ohio, as well with a view to offence as defence and adequate to the transportation of three thousand men, with baggage, stores, provisions, artillery, and other apparatus, for the numbers, and expence of which you promise an Estimate, will properly be committed to the Commanding General, who keeping in view the indisposition, to incur and consequent necessity of avoiding any possible expence, will exercise his Judgment, and from a full view of circumstances, give his orders to the Quarter Master General, to prepare such transportation as he may deem indispensible should be held in readiness.
The Plan offered requires the Executive interposition, to give it effect within General Pinckney’s command, this will be readily and promptly accorded. It is however surmised, that the one regiment assigned to that command for the protection of Tennessee and the Frontiers of Georgia is supposed insufficient. An additional Battalion besides the two troops of Cavalry already in Georgia may perhaps appear requisite, when it is contemplated, that if the protection by regular troops in those quarters, is too inadequate a most expensive resort, will be forced upon the Government, that of the militia.
I have the Honor to be, with great respect,   Sir,   Your most Obedient Humble. Servant
James McHenry
Major General Alexander Hamilton

